COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00450-CR

Jacob Cordero                             §   From Criminal District Court No. 4

                                          §   of Tarrant County (1288869D)

v.                                        §   May 28, 2015

                                          §   Opinion by Justice Walker

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker